Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dewight Byrd appeals the district court’s order granting summary judgment in favor of the Appellees on Byrd’s 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the stated by the district court. Byrd v. Stouffer, No. 1:08-cv-02368-CCB, 2010 WL 3928557 (D.Md. Sept. 30, 2010). We also deny Byrd’s motion to appoint coun-sel. We dispense with oral argument be-cause the facts and legal contentions are adequately presented in the materials be-fore the court and argument would not aid the decisional process.
AFFIRMED.